Title: To Thomas Jefferson from John Carey, 6 October 1792
From: Carey, John
To: Jefferson, Thomas



Sir
Pear Street, October 6: 1792.

Understanding, that there is now a vacancy in your department, I beg leave respectfully to offer myself as a candidate, in case your choice be not already determined in favor of one better qualified.
A stranger in this country, I cannot come forward with the Support of influential recommendations: but I trust, that, if this hand-writing does not, in the first instance, prove an objection, you will, upon trial, find no room for complaint, on the Score of assiduity and attention.
Having been for some time employed under Mr. Beckley, I flatter myself, that, upon enquiry, he will not be found to speak unfavorably of me; nor indeed can any man impeach my conduct during four years that I have spent in this country. As to the character I supported in my  native country, I can refer to the testimony of a respectable clergyman in Maryland, who lived in my neighborhood in Dublin.
How far my knowledge of French might prove useful in the ordinary business of your office,—(in transcribing French pieces, I mean)—I cannot pretend to judge; nor whether my short-hand notes might, on any sudden emergency, be advantageously employed in taking a hasty copy of any paper, which being in print, or encumbered with seals, might baffle the aid of the rolling press. I have the honor to be, with perfect respect, Sir, your most obedient humble Servant,

John Carey


PS The accompanying packet, continuing the copies I have taken, of papers in your office, I beg leave to deposit in your hands, to await the issue of an interesting conversation you will shortly have, on the subject, with Mr. Randolph,—in order that your determination may be formed, without any reference to my being in possession of them. I have no objection to your breaking the seal, and inspecting the contents, if you think proper.

